


110 HR 6841 IH: For the relief of Thomas J. Sherlock.
U.S. House of Representatives
2008-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		2d Session
		H. R. 6841
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2008
			Mr. Tancredo
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Thomas J. Sherlock.
	
	
		1.Social security insured
			 status for Thomas J. SherlockFor purposes of section 214 of the Social
			 Security Act (42 U.S.C. 414), Thomas J. Sherlock of Aurora, Colorado, shall be
			 deemed to have 4 quarters of coverage for each of calendar years 1979 through
			 1986.
		
